 In the Matter of ROCK ISLAND SAND & GRAVEL COMPANYandBUILDING MATERIALS COUNCIL, A. F. OF L.Case No. R-6545.-Decided July 3, 1943Mr. Ben T. Reidy,of Rock Island, Ill., for the Company.Mr. Frank M. Foster, Mr. Elwin E. Hughes,andMr. Montie Bisby,of Rock Island, Ill., for the Council.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Building Materials Council, A. F. of L.,herein called the Council,' alleging that a question affecting com-merce had arisen concerning the representation of employees of RockIsland Sand & Gravel Company, Rock Island, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Lester Asher, Trial Ex-aminer.Said hearing was held at Rock Island, Illinois, on June 18,1943. - The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRock Island Sand & Gravel Company is an Illinois corporationengaged in mining, processing, and selling sand and gravel, andiThe Council is composed of International Union of Operating Engineers,Local 649, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Local 371, and International Hod Carriers,Building&Common Laborers Union of America,Local 309.51 N. L. R. B., No. 12.41 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchasing and selling coal and building materials at Rock Island,Illinois.During 1942 the Company's business amounted to about$300,000.During the same period the Company purchased buildingmaterials valued at about $100,000 for resale, approximately 90 per-cent of which was shipped to it from points outside the State ofIllinois.Approximately 5 percent of the building materials sold bythe Company was shipped to points outside the State of Illinois. TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDBuilding Materials Council is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 10, 1943, the Council requested the Company to recognizeit as the exclusive collective bargaining representative of its employees.The Company did not reply to this request.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Council represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Council urges that all employees of the Company, excludingthe superintendent, assistant manager, office manager, clerical em-ployees, and casual laborers, constitute an appropriate unit.TheCompany took no position with respect to the unit.Evidence intro-duced at the hearing indicates that the employees claimed by theCouncil constitute a well-defined homogeneous group.We find that all employees of the Company, excluding the super-intendent, assistantmanager, office manager, clerical employees,.casual laborers, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.2 The Regional Director reported that the Council submitted nine authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of June 3, 1943.There are 13 employees in the appropriate unit. ROCK ISLAND SAND & GRAVEL COMPANY43V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Council requests that the pay roll of June 3, 1943, be used todetermine eligibility to vote.The Company requests that a currentpay roll be used for that purpose. Inasmuch as no reason appearsas to why we should depart from our usual practice, we shall directthat the employees eligible to vote shall be those within the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rock Island Sand& Gravel Company, Rock Island, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Building Materials Council, A. F. of L., for the purposes ofcollective bargaining.